FILED
                            NOT FOR PUBLICATION                              NOV 28 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MELVIN BLUITT, a.k.a. Melvin Lee                  No. 06-56483
Bluitt,
                                                  D.C. No. CV-05-00131-CAS
               Petitioner - Appellant,

  v.                                              MEMORANDUM *

TERRI GONZALEZ,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                          Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       California state prisoner Melvin Bluitt appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Bluitt contends that the Governor’s 2003 decision reversing the Board of

Prison Terms’s decision finding him suitable for parole is not supported by some

evidence. The record reflects that Bluitt received all process that was due. See

Swarthout v. Cooke, 131 S. Ct. 859, 862-63 (2011) (per curiam).

      We construe Bluitt’s additional argument as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                          2                                    06-56483